           Case 1:18-cr-00656-LTS Document 96
                                           95 Filed 07/20/20
                                                    07/17/20 Page 1 of 1




                          LAW OFFICE OF PATRICK J. BRACKLEY

Vía ECF
Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York                                    MEMO ENDORSED
500 Pearl Street
New York, New York 10013

Re: USA vs. Carlos Alvarez 18 Cr. 656 (LTS)

Honorable Judge Swain:

This letter is in reference to the above captioned matter. The case is currently set for Sentence on
August 6, 2020. With the consent of the Government we are requesting the Sentencing be
continued until a date and time when Mr. Alvarez can personally appear for Sentence to fully and
meaningfully participate in the procedure as well as personal appearances by his beloved family.
Any date after September 15,2020 would be acceptable. He will not waive his own personal
appearance in a matter of this critical importance.

I will advise this Court that Mr. Alvarez is specifically requesting that opportunity.
I am also suggesting this Honorable Court set a conference via telephone with all parties present. I
believe there are certain issues of representation that need to be discussed in open Court and
resolved on a forum which facilitates open communication.

Thank you in advance for your time and consideration.

                              I remain,                         At the request of counsel, the August 6, 2020,
                                                                setting will be used for a telephonic
                                                                conference to discuss issues concerning
                              Patrick Jerome Brackley           representation. The request to adjourn the
                              Attorney at Law                   sentencing is granted. The sentencing is
                              233 Broadway Suite 2370           adjourned to the morning of October 6, 2020,
                              New York, New York 10279          and the related deadlines are modified
                              Office: 212-334-3736              accordingly. The Court will endeavor to
                              Cell: 917-523-7265
                                                                arrange an in-person proceeding for that day.
                              Fax: 646-861-6196
                                                                Counsel are requested to keep their morning
                                                                calendars as open as possible. The precise
                                                                time, and even the precise date, cannot be
                                                                confirmed until late in the week before. DE#
                                                                95 resolved.

                                                                SO ORDERED.
                                                                7/20/2020
                                                                /s/ Laura Taylor Swain, USDJ
